159 F.3d 774
TICOR TITLE INSURANCE CO.;  Chicago Title Insurance Co.,Plaintiffs-Appellees,v.Kenneth C. COHEN, Defendant-Appellant.
No. 98-7904.
United States Court of Appeals,Second Circuit.
Nov. 18, 1998.

An appeal was taken from an order of the United States District Court for the Southern District of New York (John S. Martin, Jr., J. ), entered July 1, 1998, enforcing a noncompete clause contained in a contract between appellant, Kenneth C. Cohen, and appellee, Ticor Title Insurance Co.
APPEARING FOR DEFENDANT-APPELLANT:  Allen Kezsbom, Fried, Frank, Harris, Shriver & Jacobson, New York, N.Y.
APPEARING FOR APPELLEES:  Steven M. Kayman, Proskauer Rose LLP, New York, N.Y.
Present:  Honorable Jon O. NEWMAN, Honorable Richard J. CARDAMONE, Honorable Fred I. PARKER, Circuit Judges.


1
UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.


2
The judgment of the district court is unanimously AFFIRMED.  An opinion setting forth the reasons for this disposition will follow shortly.


3
The mandate shall issue forthwith.